 


113 HR 3045 IH: To amend title 10, United States Code, to ensure that the Secretary of Defense provides each member of the Armed Forces, before the member separates from the Armed Forces, with an electronic copy of the medical records of the member and a physical examination.
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3045 
IN THE HOUSE OF REPRESENTATIVES 
 
August 2, 2013 
Mr. O’Rourke (for himself, Mr. Coffman, Mr. Walz, Mr. Stewart, Ms. Gabbard, Mr. Ruiz, Mr. Blumenauer, Mr. Conyers, Mr. Sablan, Mr. Gallego, Mr. Rooney, Mr. Enyart, and Mr. Michaud) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to ensure that the Secretary of Defense provides each member of the Armed Forces, before the member separates from the Armed Forces, with an electronic copy of the medical records of the member and a physical examination. 
 
 
1.Transmittal of electronic medical records to separating members of the Armed Forces 
(a)In generalSection 1142 of title 10, United States Code, is amended— 
(1)in subsection (c)— 
(A)by striking In the case and inserting (1) In the case; 
(B)by adding at the end the following new paragraph: 
 
(2) 
(A)The Secretary concerned shall provide to each member of the armed forces who is scheduled to be separated from the armed forces a copy of the medical records of the member (including the results of a Physical Evaluation Board or any other physical examination) in an electronic format. 
(B)To the extent practicable, the Secretary concerned shall ensure that medical records provided to a member of the National Guard under subparagraph (A) include medical records that are— 
(i)in connection with the service of the member in the National Guard, maintained by the Governor of the State, Commonwealth, territory, or possession of the United States, or in the case of the District of Columbia, the Commanding General of the National Guard of the District of Columbia; and 
(ii)provided to the Secretary for purposes of such subparagraph.; and 
(C)in the heading by striking to Department of Veterans Affairs; and 
(2)in the heading by striking to Department of Veterans Affairs. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 58 of such title is amended by striking the item relating to section 1142 and inserting the following: 
 
 
1142. Preseparation counseling; transmittal of medical records. 
2.Mandatory physical examinations of separating members of the Armed ForcesSection 1145 of title 10, United States Code, is amended— 
(1)in subsection (a)(5)— 
(A)by striking (A) The Secretary and inserting The Secretary; 
(B)by inserting comprehensive after undergo a; and  
(C)by striking subparagraph (B); and 
(2)by adding at the end the following new subsection: 
 
(f)Mandatory physical examinations for members not otherwise covered by this section 
(1)The Secretary concerned shall provide a comprehensive physical examination pursuant to subsection (a)(5) to each member of the armed forces who is scheduled to be separated from the armed forces and does not otherwise receive such an examination under such subsection.  
(2)A member may not be entitled to health care benefits pursuant to subsection (a), (b), or (c) solely by reason of being provided a physical examination under paragraph (1). . 
 
